Title: To Alexander Hamilton from Thomas Sim Lee, 12 September 1794
From: Lee, Thomas Sim
To: Hamilton, Alexander


Annapolis September 12th 1794.
Sir.
I have had the honor to receive your letters of the 6th and the 10th of this month. I had already been informed of the turbulent disposition manifested in Baltimore County and at Hagerstown, as also of similar proceedings at Fort Cumberland, and had been deliberating whether the circumstances disclosed were of sufficient importan[c]e and authenticity to justify a public notice of them. The earnest manner in which I find myself called upon in your letter of the 6th Instant to use all legal methods for suppressing this dangerous spirit in its origin has decided me to issue a Proclamation on the subject, to which, the President may be assured, I shall add every possible effort of authority and influence that may aid the object in view.
In Conformity with the President’s directions intimated in your letter of the 10th Inst I shall without delay give orders for the march of our quota of Militia to Williams Port excepting a part which I shall push on immediately to Fort Cumberland, having reason to apprehend that the Militia of that Quarter which are all that I originally proposed to assemble there, are not to be depended on, but may require some others to keep them Steady.
I had on the first notice of suspicious appearances in that part of the State, directed Brigadier General Bayley to establish a Guard (not less than that of a Captain) over the Magazine and Armoury at Frederick Town, and I have reason to believe that my orders have been Carefully obeyed; but in Consequence of information just received of some alarming indications in the neighbourhood of that place. I shall immediately send instructions for doubling the Guard and shall urge the commanding officer to give the most vigilant attention to the Safety of these objects.
I have already at the request of the Field officers of Allegany County forwarded to them under the care of an escort from Frederick Town two hundred stand of arms and some ammunition, which being placed in proper hands will, I trust, enable them to keep the turbulent in line, untill the Troops arrive.
I have understood that, part of the Eastern Shore Militia are already arrived at Baltimore and the whole body will probably be ready in two or three days to proceed, I hope therefore that if the Camp Kettles &c should not have been sent forward before this reaches you, immediate orders will be given for their being dispatched. The sending articles of this kind to George Town may be dispensed with.

I have appointed Mr John Usher Chaulton of Frederick Town Quarter Master and Commissary of Military Stores and shall fix his salary at the rate you propose unless upon enquiry it shall appear that this double employment ought to entitle him to something more.
I am &c
Thomas S Lee
The HonorableAlexander Hamilton EsqSecretary of the Treasury.
